DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: at p. 3, line 18: "layer in contact in contact with" should read "layer in contact with".  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: at line 2, “layer in contact in contact with” should read “layer in contact with”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the ply thickness of the second carbon fibre composite layer" and “the ply thickness of the first carbon fibre composite layer” in lines 5-7. There is insufficient antecedent basis for this limitation in the claim. The claim does not previously mention that the first and second carbon fibre composite layers are formed of plies. For purposes of examination, these limitations will be interpreted as “a ply thickness of the second carbon fibre composite layer” and “a ply thickness of the first carbon fibre composite layer”.
Claims 3 and 4 are also rejected as indefinite, through their dependence from a rejected parent claim (details above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2018/0066797 to Nakamura et al. (hereinafter, “Nakamura”).
Regarding claim 1, Nakamura discloses a storage tank (container 1, Fig. 6) for storing gaseous hydrogen (para. [0061]), the gas storage tank (container 1) comprising a boundary wall (wall of container 1, Fig. 6) having a laminate composite structure (composite structure 21, Fig. 6) which 5includes a resin-rich layer (liner 20, Fig. 6; para. [0090]) forming an internal surface of the boundary wall, a glass-fibre composite layer (first sheet prepreg 22, formed of glass fibers, para. [0091]) in contact with the resin-rich layer (para. [0091]) and a carbon fibre composite layer (second sheet prepreg 22, para. [0091]) in contact with the glass-fibre composite layer on a side thereof remote from the resin-rich layer (paras. [0091]-[0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of EP 2581638 to Kaneko et al. (hereinafter, “Kaneko”).
Regarding claim 2, Nakamura further discloses the laminate composite structure (composite structure 21) comprises a first carbon fibre composite layer (second sheet prepreg 22) in contact in contact with the glass fibre composite layer (see paras. [0091]-[0092]) and a second carbon fibre composite layer (carbon fibers 23, Figs. 7A-7C; para. [0094]) in contact with the first carbon fibre composite layer on a side thereof remote from the glass fibre composite layer (see Figs. 7A-7C).
Nakamura does not expressly disclose the ply thickness 15of the second carbon fibre composite layer is greater than the ply thickness of the first carbon fibre composite layer and the thickness of the second carbon fibre composite layer is greater than the thickness of the first carbon fibre composite layer.
Kaneko teaches a high pressure tank having a liner and a fiber reinforced structure covering the surface of the liner (Abstract). Kaneko teaches that the fiber reinforced structure includes a plurality of carbon fiber layers (para. [0022]). Kaneko further teaches that a second ply layer, which is radially outward, has a larger thickness than a first ply layer (layer 57 is thicker than layer 56; para. [0044]). Kaneko further teaches that the thicker layer may be thicker because a ply thickness of the second carbon fiber layer is greater than the ply thickness of the first carbon fiber layer (para. [0051]). Kaneko teaches that this arrangement ensures reinforcement of the tank while reducing the amount of fibers used (para. [0015]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Nakamura to have the second ply layer have a larger thickness and a larger ply thickness than the first ply layer as taught by Kaneko for the purpose of reinforcing the tank while reducing the amount of fibers used, as recognized by Kaneko (para. [0015]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kaneko and in further view of U.S. Pub. 2019/0128475 to Roland et al. (hereinafter, “Roland”).
Regarding claim 3, Nakamura in view of Kaneko does not expressly disclose the laminate composite structure comprises a protective layer in contact with the second carbon fibre composite layer on a side thereof remote from the first carbon fibre composite layer.
Roland teaches a pressure vessel having a liner and a fiber reinforced composite structure (para. [0021]). Roland teaches a protective layer outward of the fiber reinforced composite structure (para. [0022]). Roland teaches that the protective layer is formed from an elastomeric polymer (para. [0022]). Roland further teaches that the protective layer mitigates damage from ballistic or blast assault, dampens the effects of mechanical impact preventing fracture or fatigue failure, and slows the ingress of external fluids to reduce corrosion of the underlying pressure vessel (para. [0025]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Nakamura/Kaneko to add a protective layer formed of an elastomeric material as taught by Roland for the purpose of protecting the tank to prevent fracture or fatigue failure and reduce corrosion, as recognized by Roland (para. [0025]).
Regarding claim 4, Nakamura/Kaneko as modified by Roland already includes the protective layer is either a layer of elastomeric material or a layer of a glass fibre composite material system (protective layer of Roland is an elastomeric material, see para. [0022]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of U.S. Pub. 2015/0240993 to DeLay (hereinafter, “DeLay”).
Regarding claim 5, Nakamura does not expressly disclose a toughening 30material encapsulated within one or more layers of the laminate composite structure.
DeLay teaches a pressure vessel having a composite structure wrapped around a liner (Abstract). DeLay teaches that a layer of the tank may contain a toughening material, such as clay nanoparticles in one or more layers (para. [0021]). DeLay teaches that the clay nanoparticles enhances performance of the layer (para. [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Nakamura to include a toughening material encapsulated within one or more layers of the laminate composite structure as taught by DeLay for the purpose of enhancing performance of the layer, as recognized by DeLay (para. [0021]).
Regarding claim 6, Nakamura does not expressly disclose a membrane material within one or more layers of the laminate composite structure.
DeLay teaches a pressure vessel having a composite structure wrapped around a liner (Abstract). DeLay teaches that a membrane material (permeation barrier 50, para. [0021]) is arranged within one or more layers of the composite structure (para. [0021]). DeLay teaches that the membrane material helps to keep the contents of the pressure vessel from leaking out (para. [0021]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Nakamura to include a membrane material within one or more layers of the laminate composite structure as taught by DeLay for the purpose of keeping the contents of the tank from leaking out, as recognized by DeLay (para. [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2020/0384719 to Benson discloses a storage tank having a non-structural layer, a barrier layer, and a structural composite layer formed from a plurality of plies having carbon and/or glass fiber (see Fig. 4D).
U.S. Pub. 2020/0271272 to Lee et al. discloses a storage tank having a resin liner, a carbon fiber reinforced layer, a glass fiber reinforced layer, a diffusion layer, and an outer resin layer (Fig. 2).
U.S. Pub. 2018/0340655 to Lee discloses a high-pressure storage tank having a liner and a composite structure having a plurality of carbon layers with different thicknesses (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731